—In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cannavo, J.), dated July 28, 1998, which denied its motion for leave to enter a default judgment upon the failure of the defendants to appear or answer.
Ordered that the order is affirmed, with costs.
The Supreme Court properly determined that the defendants’ failure to timely file and serve an answer was an “isolated, inadvertent mistake” (Chery v Anthony, 156 AD2d 414, 417), rather than “a serious lack of concerned attention to the progress of this action” (Lauro v Cronin, 184 AD2d 837, 839). In addition, the defendants demonstrated a meritorious defense, and the plaintiff failed to demonstrate any prejudice stemming from the late service of the answer (see, CPLR 2005; Tewari v Tsoutsouras, 75 NY2d 1, 12; Sanchez v Javind Apt. Corp., 246 AD2d 353; Burlew-Watkins v Wood, 225 AD2d 973). Accordingly, the plaintiffs motion for leave to enter a default judgment was properly denied. O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.